UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEVADA
UN.[TED STATES OF AMERICA,
Case No. 2:14-cr-279-APG-VCF
let‘ff’ oRI)ER TEMPORARILY
V. UNSEAL[NG TRANSCRIPT
BRET ALAN HUl\/IPHRIES,
Defendant.

 

 

On April 5, 2019, Heather Newman, Ofiicial Court Reporter, received a Transcript
0rder from Thomas Ericsson, counsel for defendant, requesting a transcript of the sealed
hearing March 3, 2015. in the above-entitled matter.

IT IS THE GRDER OF THE COURT that the sealed hearing shall be unsealed
for the limited purpose of providing a copy of the transcript as requested

IT IS FURTHER ORDERED that the sealed hearing shall thereafter be resealed
and a certified copy of the transcript be delivered to the Clerk pursuant to 28, U.S.C.,
Section 73(b) and remained sealed until timber order of the Court.

I'I` IS FURTHER ORDERED that the receiving party shall not disclose the sealed
contents of the transcript to anyone other than the representatives of the parties directly
concerned With this case.

"'J'“V)
nATEDthis/§ 5any §Qm/; ZDIQ.

 

 

 

 

 

 

 

 

____Fn.rn __REcElvEn
__ENTERED __sERvEu nw
comsat/manes or mccann
,APFT l 5 20l9 CAM FERENBACH
US DISTRICT COURT MAGISTRATE IUDGE
ctrth us Dlsm\ct coURT
merch oF NEVADA
DEPUTV

 

 

 

ORDER - l

